Mr. Justice Dickey delivered the opinion of the Court: The statute says such fraudulent conveyances shall be held void as against creditors. Creditors have the right to treat such conveyances as void. The moment appellees levied their attachments specially upon these lands, as the property of Patterson, their election to treat the former conveyances as void was declared, and such attachments became a lien against the lands with the same effect as if the fraudulent conveyances by Patterson had never been made. It follows that afterwards, when appellants applied to the court of chancery to set aside these conveyances, they did not disturb the prior lien of appellees. The interest of Patterson in this land had been discovered by appellees, and seized long before the filing of the bill of appellants. Appellants surely have no ground to . complain of this decree. The appellees have, much better grounds for claiming priority than appellants. The judgment of the Appellate Court is therefore affirmed. Judgment affirmed.